Citation Nr: 0833319	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left arm injury with triceps tendon and ulnar 
nerve repair.

2.  Entitlement to non-service-connected pension.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to August 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of a left arm injury and assigned an 
initial noncompensable (0 percent) disability rating, and 
denied entitlement to non-service-connected disability 
pension.


FINDINGS OF FACT

1.  The functional limitation caused by the residuals of a 
left arm injury with triceps tendon and ulnar nerve repair is 
comparable to mild incomplete paralysis of the ulnar nerve.

2.  The veteran does not have a lifetime disability which 
would render it impossible for an average person to follow a 
substantially gainful occupation; thus he is not totally and 
permanently disabled. 

3.  The veteran does not have a single permanent disability 
rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  An initial compensable disability rating of 10 percent, 
for residuals of a left arm injury with triceps tendon and 
ulnar nerve repair have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Codes 8616, 8716 (2007).  

2.  The criteria for entitlement to nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.342, 4.15-4.17 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims in correspondence sent to the veteran in 
April 2005, June 2005, and February 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in 
evidence in his possession that would support his claim.  

Moreover, although the claim now at issue concerns whether 
the veteran is entitled to a higher initial rating for 
residuals of his left arm injury (as opposed to service 
connection since that has been granted), VA is not required 
to provide additional VCAA notice concerning this downstream 
issue since VA already has given VCAA notice regarding the 
original service connection claim. See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

The veteran received additional notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision in correspondence received from the RO dated in 
February 2007.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records and VA treatment records.  VA 
provided the veteran an examination.  The veteran has not 
identified any outstanding records for VA to obtain that were 
relevant to the claim and the Board is likewise unaware of 
such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




Factual Background & Analysis

Increased Rating

In an August 2005 rating decision, the RO granted service 
connection for residuals of a left arm injury with triceps 
tendon and ulnar nerve repair, and assigned a noncompensable 
(0 percent) disability rating, pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8716, effective from April 6, 2005 
(the date of the claim).  The veteran contends that he is 
entitled to an initial compensable disability rating for his 
service-connected residuals of a left arm injury with triceps 
tendon and ulnar nerve repair.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Under Diagnostic Codes 8616 and 8716 neuritis and neuralgia 
are both rated under the criteria for paralysis of the ulnar 
nerve (Diagnostic Code 8516).  Under Diagnostic Code 8516, 
mild impairment due to incomplete paralysis of the ulnar 
nerve of either extremity warrants a 10 percent disability 
rating.  Moderate incomplete paralysis of the ulnar nerve 
warrants a 20 percent (minor) or 30 percent (major) 
evaluation.  Severe incomplete paralysis of the ulnar nerve 
warrants a 30 percent (minor) or 40 percent (major) 
evaluation.  Complete paralysis of the ulnar nerve warrants a 
50 percent (minor) or 60 percent (major) evaluation.  38 
C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716(2007).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, minor, as opposed to major, hand 
disability ratings are applicable.  38 C.F.R. § 4.69. 

Turning to the evidence of record, service connection was 
established for residuals of a left arm injury, with triceps 
tendon and ulnar nerve repair, by the currently appealed 
August 2005 RO decision.  Service connection was based on 
service medical records which showed the veteran suffered a 
laceration injury to the left elbow joint in August 1996, 
which resulted in 90 percent tears of the ulnar nerve and 
triceps tendon, respectively.  The veteran's initial 
prognosis was poor.  Service records reveal that the veteran 
underwent surgical repair of the tendon and nerve, followed 
by occupational therapy and profile.  Initially following 
surgery, there was decreased range of motion and sensation in 
the right finger and small finger of the left hand, with 
sensation negative to pinprick.  There also was decreased 
range of motion in the elbow and wrist, with decreased grip 
strength.  Subsequent records revealed atrophy of the ulnar 
thenar nerve; decreased motor strength, but full range of 
left arm motion.  There are no additional pertinent records 
past November 1996 and the veteran received a non-medical 
discharge in August 1998.  A report from an Army National 
Guard entrance examination performed in August 2000 did not 
reflect any residual disabilities associated with the status 
post triceps tendon and ulnar nerve repair.  

The earliest record of post-service treatment is in April 
2005 when the veteran sought VA outpatient treatment for 
complaints of pain in his left elbow extending to his hand.  
He also reported weakness in the outer fingers; hand cramps; 
and diminished strength in the arm.  

After filing his claim for service connection in April 2005, 
the veteran underwent a VA examination in May 2005.  He 
complained of shooting pains from the elbow up and down his 
arm.  He also reported that he was unable to lift things with 
his left arm, in addition to having: lack of endurance, 
fatigue, and weakness.  Upon physical examination, there was 
normal muscle mass and tone in the upper left extremity.  
There was no atrophy in the intrinsic hand muscles enervated 
by the ulnar nerve.  Muscle strength testing revealed no 
weakness.  Specifically, the abductor digiti quinti and first 
dorsal interosseous muscle were strong, as was the fourth and 
fifth lumbricals.  Sensory testing demonstrated a lack of 
response to light touch and pinprick in the ring and small 
fingers.  Propioception was not impaired.

The examiner commented, however, that the veteran's 
complaints far exceeded the limits of function of the ulnar 
nerve and/or triceps tendon.  The examiner commented further 
that veteran indicated that he could not feel any vibrations 
in the metacarpal bones of the small and ring fingers.  Yet, 
after it was explained that the sensation was not part of the 
ulnar nerve (but that it was carried through the bone), the 
veteran admitted he could feel the vibration.  Overall, the 
examiner's clinical impression was that there was no clinical 
evidence for a residual ulnar neuropathy and therefore no 
limitation would be placed on the veteran's activity.  
Furthermore, the veteran's complaints, and his observation of 
sensory loss as specifically noted in the examination, were 
inconsistent with other findings.  His complaints could not 
be confirmed as legitimate impairments.

Additional VA outpatient treatment records, dated between 
March 2005 and October 2005, reveal that the veteran was 
employed as a certified nursing assistant - working between 
32 and 40 hours per week at a hospital.  These records also 
reflect intermittent complaints of left arm pain.  Of note is 
an April 2005 clinical note showing the veteran complained of 
elbow pain and some weakness in the outer fingers of the left 
hand.  He described the pain in the elbow to hand as 
sharp/tender.  He also stated that the hand cramped easily 
and he could not lift much weight with that hand/arm.  Upon 
examination, the outer fingers of the left hand had 4/5 less 
strength noted, and there was decreased neurological 
sensation.  Bilateral upper extremity strength was equal.  No 
contractures of deformities were noted and gross motor 
function was intact.  The veteran had normal reflexes and 
grasp.  No edema or cyanosis was noted.  Another clinical 
note dated in October 2005 shows that the veteran's 
extremities were warm, without edema, and that he had good 
peripheral pulses.  Motor strength was 5/5 in all 
extremities.  Sensation was intact and symmetrical.  Deep 
tendon reflexes were 2+ in the biceps bilaterally.  Another 
October 2005 outpatient treatment record shows that the 
veteran reported to medical personnel that he was involved 
with heavy lifting at work.  

In his Substantive Appeal, VA Form 9, the veteran indicated 
that movement and strength in his two damaged fingers and 
elbow was very weak.  He also stated that at times he could 
not lift his arm and that he had not worked since the injury.

After reviewing the evidence of record, the Board finds that 
while the subjectively reported residuals of the veteran's 
left arm injury, with triceps tendon and ulnar nerve repair, 
are consistent with neuralgia/neuritis of moderate severity- 
the objective symptomatology, however, falls short of such 
characterization.  Rather, the preponderance of the objective 
medical evidence shows a residual nerve disability that is of 
no more than mild severity.  

In other words, the Board has considered the veteran's 
statements regarding his disability; but in light of the 
objective evidence it appears that his descriptions of his 
symptomatology may not be entirely reliable.  Notwithstanding 
the veteran's complaints of pain, weakness in his outer 
fingers, hand cramps, and inability to lift his left arm, the 
cumulative objective findings do not reflect symptoms such as 
muscle atrophy, decreased reflexes or loss of function, which 
would indicate a moderate level of severity.  Notably, the VA 
examination in May 2005 demonstrated no evidence of weakness 
or muscular atrophy of the musculature enervated by the ulnar 
nerve.  Muscle mass and tone were both normal.  In addition, 
while the objective neurological manifestations revealed 
decreased sensation on light touch testing over fourth and 
fifth fingers of the left hand, the examiner noted that the 
veteran's complaints of sensory loss was inconsistent with 
other clinical findings and that there was no clinical 
evidence for a residual ulnar neuropathy and therefore no 
limitation would be placed on the veteran's activity.  In a 
similar fashion, the cumulative treatment records show no 
deficiencies in upper extremity strength, reflexes and grasp, 
or gross motor function and motor strength.  Sensation has 
also been intact and symmetrical.  There has been no evidence 
of contractures of deformities noted either.  Therefore, the 
disability warrants an initial compensable rating of only 10 
percent, for mild neuralgia.  

The level of disability shown is appropriately reflected by 
the rating assigned and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under 
consideration and there is no basis for the assignment of 
staged ratings under Fenderson.  

Finally, pursuant to 38 C.F.R. § 3.321(b) (1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, there is no credible evidence of 
any factors which may be considered to be exceptional or 
unusual.  The record in this case does not demonstrate that 
his service-connected residuals of the left arm injury with 
triceps tendon and ulnar nerve repair markedly interferes 
with employment or that he has required frequent periods of 
hospitalization for this disability.  Furthermore, the 
cumulative record is void of any findings of exceptional 
limitation due to the left hand/arm disability beyond that 
contemplated by the schedule of ratings.  In other words, the 
Board finds that the regular schedular standards contemplate 
the symptomatology shown.  Accordingly, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See 
Bagwell v. Brown, 9Vet. App.  337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


Non-Service Connected Pension

The veteran contends that he is entitled to non-service 
connected disability pension benefits.  Specifically, he 
asserts that he is permanently and totally disabled as a 
result of the left arm injury sustained in service in 1996.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  § 
4.1 (2007).  

Nonservice-connected pension is payable to any veteran who 
served at least 90 days during a period of war, who is 
permanently and totally disabled from disability that is not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  A veteran is considered to be permanently and 
totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation, that is reasonably certain to continue throughout 
his life, or if he is in fact unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life.  38 U.S.C.A. § 1502 (West 
2002); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Total disability ratings are also authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
rating.  38 C.F.R. § 3.340(a) (2007).  Absent a combined 
schedular 100 percent rating, in order to be considered 
permanently and totally disabled the veteran must be 
unemployable due to one disability rated at 60 percent or 
higher; or two or more disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. §§ 4.16, 4.17 (2007).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may be found 
to exist if the veteran is working in a protected 
environment, such as a family business or sheltered workshop; 
or as a self-employed person receiving less than half the 
usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 
4.17(a) (2007). 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a nonservice-connected pension.  At the 
outset, the Board finds that service connection is currently 
in effect only for residuals of a left arm injury with 
triceps tendon and ulnar nerve repair.  The evidence shows 
that the veteran is not prevented from following 
substantially gainful employment due to this service-
connected disability.  The veteran is shown to be 31 years 
old and he has a high school diploma.  Although he claimed 
that he was not working when he filed the instant claim (and 
reiterated as much in his January 2007 Substantive Appeal 
form), the VA outpatient treatment records show that the 
veteran was working nearly full-time as a certified nursing 
assistant (CNA) prior to, and during the course of this 
appeal.  The records also show that the veteran expressed 
intent to use his VA educational benefits to obtain license 
private nursing (LPN) training, thus demonstrating his 
physical ability to work.  

In addition, the 2005 VA examination revealed no clinical 
evidence of residual ulnar neuropathy and no limitations on 
the veteran's activity.  The examiner also has noted that the 
veteran's complaint of sensory loss and decreased functional 
capabilities could not be confirmed as legitimate 
impairments.  The VA outpatient treatment records confirm the 
residuals of the service-connected left arm injury are of no 
more than mild severity and do not limit the veteran's 
employability.  There is no other objective medical evidence 
in the record which demonstrates that the veteran is totally 
disabled due to his service-connected left arm injury.

Finally, as noted, the veteran's only service-connected 
disability is rated as 10 percent disabling.  Thus, he does 
not qualify for a combined 100 percent schedular rating, nor 
does he have one disability rated at 60 percent or higher or 
two or more disabilities, with one disability rated at 40 
percent or higher and the combined rating is 70 percent or 
higher.  38 C.F.R. §§ 4.16, 4.17 (2007).  Therefore, he does 
not meet the schedular criteria for a total disability 
rating.

According, the claim of entitlement to a non service-
connected pension must be denied.


ORDER

An initial compensable evaluation for residuals of a left arm 
injury with triceps tendon and ulnar nerve repair is granted.

Entitlement to non-service-connected pension is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


